          Case 1:21-mj-00066-ZMF Document 5 Filed 01/22/21 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


      UNITED STATES OF AMERICA

                       v.
                                                 21-mj-66

                                                 Filed Under Seal

              Guy Wesley Reffitt




                                   MOTION TO DISMISS


       The United States of America, by and through its counsel, the United States Attorney for

the District of Columbia, hereby moves pursuant to Fed. R. Crim. P. 48(a) to dismiss without

prejudice the Criminal Complaint, charging defendant Guy Wesley Reffitt with a violation of

Title 40, United States Code, § 5104 (Violent Entry and Disorderly Conduct). This complaint

was superseded by case 21-mj-91.


                                            Respectfully submitted,

                                            MICHAEL A. SHERWIN
                                            Acting United States Attorney
                                            New York Bar No. 4444188

                                            By: _/s/ Jeffrey S. Nestler___________
                                            JEFFREY S. NESTLER
                                            Assistant United States Attorney
                                            D.C. Bar Number 978296
                                            United States Attorney’s Office
                                            555 Fourth Street, N.W.
                                            Washington, D.C. 20530
                                            Telephone: 202-252-7277
                                            Email: JEFFREY.NESTLER@USDOJ.GOV
